Order filed October 13,
2011
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00261-CV 
                                                    __________
 
                            IN
THE INTEREST OF O.W., A CHILD

 
                                   On
Appeal from the 326th District Court
                                                            Taylor
County, Texas
                                                   Trial
Court Cause No. 6968-CX

 
                                                                     O
R D E R
 
            This
is an appeal filed by O.W.’s father after his parental rights to O.W. were
terminated. Upon reviewing the file in this case, it has come to the court’s
attention that appellant has neither filed a proper affidavit of indigence for
purposes of appeal nor remitted the $175 filing fee.  We note that appellant’s
attorney signed and filed an affidavit on his client’s behalf indicating that
his client is indigent. However, the affidavit does not meet the requirements
of Tex. R. App. P. 20.1. 
Consequently, we abate the appeal so that appellant, if indigent, may file in
the trial court a proper affidavit of indigence signed by appellant.  We will
reinstate the appeal upon receiving either (1) a supplemental clerk’s record
containing a proper affidavit of indigence or (2) the $175 filing fee.  Should
appellant fail to file an appropriate affidavit of indigence or to pay this
court’s filing fee by November 10, 2011, this court may dismiss the appeal
pursuant to Tex. R. App. P.
42.3.  
            The
appeal is abated.  
 
October 13, 2011
                                                                               PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.